UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY TARIQ BROWN, :

:CIVIL ACTION NO. 3:18-CV-1242

Plaintiff, :
(JUDGE MARIANI)

V. :

SAROJ PATEL and
PETER MOE WALLACE,

Defendants.

ORDER
AND NOW, THIS oh DAY OF AUGUST 2019, upon review of
Magistrate Judge Mehalchick’s Report and Recommendation (“R&R’) (Doc. 11) for clear
error or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 13) is ADOPTED for the reasons set forth therein;
2. Plaintiff's Amended Complaint (Doc. 11) is DISMISSED WITH PREJUDICE for the
reasons identified in the R&R (Doc. 13 at 10, 12, 13-14);
3. The Clerk of Court is directed to close this case.
Sea lari se
United States District Judge
